Title: From John Adams to Elbridge Gerry, 11 September 1785
From: Adams, John
To: Gerry, Elbridge


          
            Dear Sir
            Grosvenor Square Westminster Septr. 11th. 1785
          
          This Letter will be delivered you by my Friend Mr Storer by whom I may write more confidentially, than I usually do, even to you.
          I wish I had as much publick Cause as I have private to Speak respectfully of the present Ministry. They have treated me, and I Suppose advised their Master to treat me, with all the personal Respect, and all the Regard to my public Character, which I can desire. I have no Complaint to make then upon that head.
          But is their public Conduct, towards the United States answerable? They had adopted a System before I came here. Their excluding our ships from their Marketts, that is their not permitting American Built Ships to be sold in their Dominions, or in other Words their adjudging our ships to be foreign Ships, and not intituled to the Priviledges of British built Ships, and of Plantation built Ships, as they were before the Revolution; their excluding our Ships from Nova Scotia Canada and Newfoundland, and from their West India Islands, are all Parts of a System adopted at first by the Coalition Administration and persisted in by the present Ministry. The System I mean is that of treating the United States as a foreign Nation and enforcing the Navigation Act against Us. It is certain that the present Ministry has hitherto adopted this Principle, and I think it equally clear, that it is a Fault. They have endeavoured to push this Plan, against Us by tackling Ireland into the Harness of their Navigation Act. Ireland has refused. I consider this Refusal of Ireland as a great Event for the United States.— it has given Us all the Chance We have of a fair Treaty, if it has not defended Us from greater Evils.
          But Sir, the Plan with Ireland, in the 20 Propositions is another Proof that the present Ministry, are Superficial Statesmen and unequal to the State of the Nation.
          They appear too, to have adopted a great many little Notions in other Things. The withholding the Posts, in which I really believe they are fixed proves a design to go to War with Us, or at least to keep Up that Idea in the Minds of the People, both of the British Empire and the United States both of which are extreamly impolitick. There are several other little Things, which look as if they really wished We would commence hostilities or furnish them with a pretenc to begin them, and as if they thought they could make a much better figure in conducting a War against Us than Lord North did, as if they thought they could keep France Spain & Holland Neuter, and then, by means of their whole Fleet, cutt off all our Commerce and make Us beg.
          They discover Judgment in Nothing.— Their Sending out a Consul, and not a Minister is a miserable Blunder.— What little Trick, what pretty Piece of Craft can there be in this? Can it be to Signify to their own People, to ours, or to Europe, that they look upon their Consul upon a footing with your Minister Plenipotentiary? or is it a Miff, because you did not propose to them to send a Minister, when you complyed with their Proposal in Sending one? Why Should they do a Thing which they know will raise a dispute, when by Sending a Minister they might avoid it? Their Choice of a Man is equally injudicious. I have a regard for Mr Temple and wish him well. I wish they had given him a Still better office in England which I believe would have been as agreable to him and more so to his Family. But when you consider the mysterious Part he has acted and the Suspicions he has brought upon himself in America you cannot think him So Suitable a Character as many other plain Englishmen of fair and unsuspected Characters. His Deafness besides renders it extreamly difficult to converse with him, and makes him very apt to misunderstand you or comprehend you by the Halves. it is the Curse of England that Offices are always sought for Men, not Men for Offices. The Marquis of Buckingham, did Such a Service in defeating the India Bill of the Coalition and introducing the present Ministry, that he must be obliged. His Name is Temple, and he asked this office for his Namesake; and he must not be refused.— is the accidental Circumstance of a Name, to award an office, which is at this Moment one of the most important in the Kings Gift? Such I really think at this time, the British Mission to the United States. Notwithstanding all these Remarks, I dont wish the Ministry changed. the Coalition would not be better, and I doubt much whether Shelburne or Buckingham would.
          In one Word, there is a Unanimity in this Country, in the desire to exclude our Ships, & Oil, which I never expected to See in any Thing. and the Party for admitting Us in any manner and under any Restriction to their Colonies is very Small.
          I have been now three Months in this Country, and in all that time I have not found one Man, who could Say he believed the Ministry would admit our ships or oil, and very few who thought We should be admitted to the West Indies.
          Mr Temple will give you more pleasing Accounts than mine I doubt not, of the friendly disposition of the Ministry, and very great Ideas of the Abilities of the Marquis of Buckingham and of his liberal Wishes for America. He would probably let Us into some Communication with the West Indies, but would not be for a Treaty.
          I have no Answer, and I doubt whether I shall have till next Spring: I hope however, for one before the Meeting of Parliament. I hope America will suspend their Judgments and Measures as long as possible, excepting their Navigation Acts and Imposts upon foreign Luxuries. These I wish them to accellerate as much as possible.
          yours
          
            John Adams
          
        